Exhibit 10.23

SECOND AMENDMENT AGREEMENT

This Second Amendment Agreement (this “Amendment”) is entered into this 18th day
of December, 2015, by and among BENEFITFOCUS, INC., a Delaware corporation (the
“Parent”), BENEFITFOCUS.COM, INC., a South Carolina corporation
(“Benefitfocus.com”), BENEFIT INFORMATICS, INC., a Delaware corporation
(“Benefit Informatics”), and BENEFITSTORE, INC., a South Carolina corporation
(“BenefitStore”, and together with the Parent, Benefitfocus.com and Benefit
Informatics, each individually, a “Borrower”, and collectively, the
“Borrowers”), the several banks and other financial institutions or entities
party hereto (each a “Lender” and, collectively, the “Lenders”), and SILICON
VALLEY BANK, as administrative agent and collateral agent for the Lenders (in
such capacity, the “Administrative Agent”).

RECITALS

A. The Borrowers, the Lenders and the Administrative Agent have entered into
that certain Credit Agreement dated as of February 20, 2015, as amended pursuant
to that certain First Amendment Agreement dated June 16, 2015 (as amended and as
the same may from time to time be further amended, modified, supplemented or
restated, the “Credit Agreement”), pursuant to which the Lenders have extended
credit to the Borrowers for the purposes permitted in the Credit Agreement.

B. The Borrowers and the Required Lenders desire to amend the Credit Agreement
as set forth herein.

C. The Required Lenders have agreed to so amend certain provisions of the Credit
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.

AGREEMENT

Now, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Credit Agreement.

2. Amendments to Credit Agreement.

2.1 Section 7.1 (Financial Covenants),

(a) Section 7.1(b) of the Credit Agreement (Minimum Consolidated EBITDA) is
hereby amended by deleting “($14,500,000)” appearing in the fourth line of the
grid set forth therein for the quarter ending December 31, 2015, and by
substituting “($16,500,000)” in its stead.



--------------------------------------------------------------------------------

(b) Section 7.7 of the Credit Agreement (Consolidated Capital Expenditures) is
hereby amended by deleting “$13,500,000” appearing in the first line of the grid
set forth therein for the 2015 fiscal year, and by substituting “$16,500,000” in
its stead.

3. Limitation of Amendment.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which the Administrative Agent or the Lenders may now have or may have in
the future under or in connection with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce the Administrative Agent and the
Required Lenders to enter into this Amendment, the Borrowers hereby represent
and warrant as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Each Borrower have the power and authority to execute and deliver this
Amendment and to perform its obligations under the Credit Agreement, as amended
by this Amendment;

4.3 The organizational documents of the Borrowers previously delivered remain
true, accurate and complete and have not been amended, supplemented or restated
and are and continue to be in full force and effect;

4.4 The execution and delivery by each Borrower of this Amendment and the
performance by such Borrower of its obligations under the Credit Agreement, as
amended by this Amendment, have been duly authorized;

4.5 The execution and delivery by each Borrower of this Amendment and the
performance by each Borrower of its obligations under the Credit Agreement, as
amended by this Amendment, do not and will not contravene (a) any law or
regulation binding on or affecting such Borrower, (b) any contractual
restriction with a Person binding on such Borrower, (c) any order, judgment or
decree of any court or other governmental or public body or authority, or
subdivision thereof, binding on such Borrower, or (d) the organizational
documents of such Borrower;

 

2



--------------------------------------------------------------------------------

4.6 The execution and delivery by each Borrower of this Amendment and the
performance by such Borrower of its obligations under the Credit Agreement, as
amended by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on such Borrower, except as already has been obtained or made;
and

4.7 This Amendment has been duly executed and delivered by each Borrower and is
the binding obligation of such Borrower, enforceable against such Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

5. No Defenses of Borrowers. Each Borrower hereby acknowledges and agrees that
such Borrower has no offsets, defenses, claims, or counterclaims against the
Administrative Agent or any Lender with respect to the Obligations, or
otherwise, and that if such Borrower now has, or ever did have, any offsets,
defenses, claims, or counterclaims against the Administrative Agent or any
Lender, whether known or unknown, at law or in equity, all of them are hereby
expressly WAIVED and such Borrower hereby RELEASES the Administrative Agent and
each Lender from any liability thereunder.

6. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

7. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

8. Effectiveness. This Amendment shall be deemed effective upon the due
execution and delivery to the Administrative Agent by each party hereto.

[Signature page follows.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

BORROWERS:

 

BENEFITFOCUS.COM, INC.     BENEFITFOCUS, INC. By:   /s/ Milton A. Alpern     By:
  /s/ Milton A. Alpern Name:   MILTON A. ALPERN     Name:   MILTON A. ALPERN
Title:   CHIEF FINANCIAL OFFICER     Title:   CHIEF FINANCIAL OFFICER

 

BENEFIT INFORMATICS, INC.     BENEFITSTORE, INC. By:   /s/ Milton A. Alpern    
By:   /s/ Milton A. Alpern Name:   MILTON A. ALPERN     Name:   MILTON A. ALPERN
Title:   CHIEF FINANCIAL OFFICER     Title:   CHIEF FINANCIAL OFFICER

 

4



--------------------------------------------------------------------------------

SILICON VALLEY BANK, as Administrative Agent and as a Lender

 

By:   /s/ Steve Lyons Name:   Steve Lyons Title:   VP

COMERICA BANK, as a Lender

 

By:   /s/ John Binetti Name:   John Binetti Title:   SVP

PACIFIC WESTERN BANK, as a Lender

 

By:   /s/ Adam Glick Name:   Adam Glick Title:   Senior Vice President

 

5